DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 11/16/2020.
Claims 1-11 are cancelled.
Claims 12-31 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 12, 17 and 21 recite “receiving, by the payment provider system, a card transaction message”. The PGPub discloses the payment provider system generating a transaction message (see 
Claims 12, 17 and 21 recite “determining, by the payment provider system, that the card transaction message comprises the second digital token based on the hashing function”. The PGPub discloses the payment provider system generating a transaction message that includes a single-use payment token (see para 69). However, the PGPub is silent with respect to the payment provider system determining that the transaction message comprises the second digital token based on the hashing function. New matter is added.
Claims 13-16, 18-20 and 22-31 are also rejected as they depend from either claims 12, 17 or 21.

Lack of Algorithm
Claims 14 and 23 recite “maintaining … the first digital wallet account”. The PGPub discloses the payment provider system of the payment provider maintains the consumer digital wallet account for the user (see para 15). However, the PGPub is silent with how the digital wallet account is maintained. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “maintaining” is to be performed. See MPEP 2161.01.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Unclear Scope
Claim 17 is directed to a non-transitory computer readable medium. However, the claim recites limitations directed to a “merchant” (e.g. “receiving … a second digital wallet account provided by the merchant”). As such, it is unclear whether the claims are solely directed towards the non-transitory computer readable medium, or a combination of the non-transitory computer readable medium with the merchant. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 17 is directed to a non-transitory computer readable medium. However, the claim recites limitations directed to a “payment provider system” (e.g. “receiving, by the payment provider system …” and “determining, by the payment provider system …”). As such, it is unclear whether the claims are solely directed towards the non-transitory computer readable medium, or a combination of the non-transitory computer readable medium with the payment provider system. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 21 is directed to a payment provider system comprising claimed structure of one or more hardware processors and a memory. However, the claim recites limitations directed to a “merchant” (e.g. “receiving … a second digital wallet account provided by the merchant”). As such, it is unclear whether the claims are solely directed towards the one or more hardware processors and a memory, or a combination of the one or more hardware processors and a memory with the merchant. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 18-20 and 22-31 are also rejected as they depend from either claims 17 or 21.



Hybrid Claim – Functionality Not Attributed To Claimed Structure
Claim 20 is a hybrid claim. Claim 20 is directed to a non-transitory computer readable medium. However, claim 20 also recites functionally not attributed to the claimed structure. Specifically, claim 20 recites “wherein first digital token is generated in response to a selection to add …”. Therefore, claim 20 is indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. non-transitory computer readable medium), or when the functionality not attributed to the claimed structure is used (e.g. “a selection”). See MPEP 2173.05(p) II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011). See also UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016).
Claims 22, 24 and 28 are hybrid claims. Claims 22, 24 and 28 are directed to a payment provider system comprising claimed structure of one or more hardware processors and a memory. However, claims 22, 24 and 28 also recites functionally not attributed to the claimed structure. Specifically, claim 22 recites “wherein the first digital token is generated in response to a selection to add …”. Further, claim 24 recites “wherein the second digital wallet account includes at least one payment method that is processed using the card payment network”. Further, claim 28 recites “wherein the first digital token is generated in response to a selection to add …”. Therefore, claims 22, 24 and 28 are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. one or more hardware processors and a memory), or when the functionality not attributed to the claimed structure is used (e.g. “a selection” and “is processed”). See MPEP 2173.05(p) II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011). See also UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016).

Unclear Scope – Circular Reasoning
Claim 21 is directed to a payment provider system comprising clamed structure of one or more hardware processors and a memory storing computer-executable instructions. However, the payment provider system is also used to describe a limitation, namely “receiving, by the payment provider system …” and “determining, by the payment provider system …”. This is improper as the payment provider system in the limitation is not fully defined. In other words, the payment provider system comprises itself. The scope is unclear (In re Zletz).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685